PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mayur Vijay Sadavarte, et al.
Application No. 16/201,838
Filed: November 27, 2018
Attorney Docket No. NUT-PAT-452
For: HIGH-FREQUENCY VIRTUAL MACHINE RESTORE POINTS
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 3, 2022, to revive the above-identified application.

The petition is GRANTED.

 This application became abandoned as a result of petitioner’s failure to file an appeal brief (and fee required by 37 CFR 41.20(b)) within the time period provided in 37 CFR 41.37(a).  As an appeal brief (and appeal brief fee) was not filed within two (2) months of the Notice of Appeal filed July 29, 2021, and no extensions of time under the provisions of 37 CFR 1.136(a) were obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b). As no claim was allowed, the application became abandoned on November 1, 2021.  See MPEP 1215.04. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1,360, and the submission required by 37 CFR 1.114; (2) the petition fee of $2,100 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 2154 for processing of the RCE  and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-2100. 


/APRIL M WISE/Paralegal Specialist, Office of Petitions